Citation Nr: 0810077	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-34 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from September 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that there are numerous diagnoses of PTSD 
and that in a statement submitted in support of his claim in 
August 2002, the veteran asserts that he was subjected to 
acts of physical violence by various sergeants during his 
basic training that may best be characterized as allegations 
of personal assault.  38 C.F.R. § 3.304(f)(3) (2007).  Under 
38 C.F.R. § 3.304(f)(3), VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  This regulation provides inter 
alia that, "Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  (Emphasis added.)  Id.  Here, in addition to the 
veteran's allegations, there is evidence of a subsequent in-
service psychiatric evaluation in which the veteran reported 
that he felt that he could "no longer take the harassment of 
the Navy people yelling at him and telling him what to do."

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA psychiatric examination.  Given the state of the 
evidence, the Board finds that the veteran should be schedule 
for such an examination.  

In a March 2001 statement, the veteran also indicated that he 
had a disability claim pending with the Social Security 
Administration (SSA).  However, there is no indication in the 
record that the documents and records from this claim were 
ever requested by the RO.  The duty to assist applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2007).  Therefore, while the 
case is in remand status, the RO must also obtain all 
available records relating to the appellant's claim for 
Social Security disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran showing 
treatment for PTSD, dated since June 
2005.

2.  Request from the SSA all records 
related to the veteran's claim for SSA 
disability benefits processed in 
approximately March 2001, including all 
medical records and copies of all 
decisions or adjudications.

3.  Ask the veteran to submit a more 
specific and detailed statement 
describing his alleged stressors, in 
accordance with 38 C.F.R. § 3.304(f)(3) 
for a PTSD claim based on in-service 
personal assault.  He should be 
informed that specific dates, 
locations, circumstances and names of 
those involved in the reported 
incidents would prove helpful in the 
effort to verify his claimed stressors.  

4.  Thereafter, schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV).  Provide the 
examiner with a summary of the alleged 
stressors, as discussed above, in 
addition to any evidence pertaining to 
changes in behavior at the time of the 
claimed stressors.  The claims files 
should be provided to the examiner in 
connection with the examination.  All 
necessary studies are to be 
accomplished.

If PTSD is found, the examiner should 
provide an opinion as to whether it is 
as least as likely as not (probability 
of 50 percent or greater) that it is 
related to the stressor or stressors 
reported by the veteran as having 
occurred during active service.  The 
examiner must state the stressor(s) 
relied upon to support the diagnosis, 
and discuss any documented behavior 
changes following the alleged in-
service incidents.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



